        Case: 1:19-cv-03479 Document #: 27 Filed: 07/30/19 Page 1 of 3 PageID #:89

                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                     WESTERN DIVISION
   MAYTEE ZAGODA,
   ________________________________________, )
         Plaintiff(s),                       )
                                             )                         Case No. ___________________
                                                                                 1:19-cv-03479

         vs.                                 )                         Magistrate Judge Iain D. Johnston
                                             )
   JTM CAPITAL MANAGMENT, LLC,
   ________________________________________, )
         Defendant(s).                       )


                     PARTIES’ PROPOSED CASE MANAGEMENT ORDER
                           This pdf fillable form must be used as is, and not be retyped.



 I.The parties held a Fed. R. of Civ. P. 26(f) meeting on _______________,
                                                          July 29, 2019    attended by:
   ______________________________________________________________ for Plaintiff(s), and
   Nathan C. Volheim

   _______________________________________________________________
   Brendan H. Little                                                          for Defendant(s).

II.Fed. R. Civ. P. 26(a)(1) Disclosures will be exchanged by ___________________.
                                                                   August 12, 2019 The Court
   requires full and proper Rule 26(a)(1) disclosures by all parties.

III.Alternative Dispute Resolution Mediation. Counsel certify under 28 U.S.C. § 1746 that their
    clients have read the Pamphlet governing the court’s mediation program, that counsel explained
    the dispute resolution options available from the Court and private entities, and that counsel
    considered how this case might benefit from those options. Further, counsel certify that they
    gave their clients an estimate of fees and costs to litigate this matter through trial, as well as an
    estimate of the fees and costs of an early successful mediation. Lastly, if this is a fee shifting
    case, defense counsel certify they have discussed the advantages and disadvantages of making a
    Rule 68 offer of judgment. Failure to comply with these requirements will result in sanctions.
    See Fed. R. Civ. P. 16(c), (f).

           The parties anticipate seeking a settlement conference with the Magistrate Judge:
             immediately after initial disclosures after fact discovery after expert discovery.
           The parties have reviewed this Court’s standing order on settlement conferences.

           The parties agree to private ADR. The mediator/arbitrator is_____________________
           and the mediation/arbitration is scheduled for ________________________.

           The parties request this case be excused from ADR.
          Case: 1:19-cv-03479 Document #: 27 Filed: 07/30/19 Page 2 of 3 PageID #:89

IV.Discovery Plan. The parties jointly propose the following discovery plan:
     Discovery will be needed on the following subjects. (Do not just write “the claims and
     defenses in this case,” or words to that effect. That is unhelpful.)
     Plaintiff asserts discovery will be needed regarding the communications and correspondences between
     the parties; Defendant's policies and procedures with regards to collection activity; Communications
     and documents between Defendant and the original creditor(s) it was working on behalf of.
     It is Defendant's position that it is not a debt collector as defined by the Fair Debt Collection Practices
     Act because it does not take any steps to collect on debt and out sources all collection efforts to third
     party debt collectors. Defendant will seek discovery concerning Plaintiff's factual basis that it is a debt
     collector.

                   25
     A) Maximum of ___________ interrogatories by each party to any other party.
                   25
     B) Maximum of ___________ requests for admission by each party to any other party.
                   2
     C) Maximum of ___________                                 2
                               depositions by Plaintiff(s) and ___________ by Defendant(s).
                                      7 hours unless extended by agreement of the parties,
     D) Each deposition is limited to ___
     except that depositions of ___________________________________ are limited to ___ hours.

     E) The deadline for amended pleadings, new counts or parties, and third-party complaints is
     ____________
     August 14, 2019 (no later than 30 days before the close of fact discovery).
     F) Fed. R. Civ. P. 26(a)(2)(C) disclosures are due by __________
                                                             November 14, 2019
                                                                               (no later than 30 days
     before the close of fact discovery). Absent unusual circumstances, the Court considers treating
     physicians to be Rule 26(a)(2)(C) witnesses if opinion testimony will be elicited.
     G) Rule 26(e) supplements will be made in a timely manner, but no later than ____________
                                                                                  December 14, 2020

     (no later than 30 days before the close of fact discovery).
     H) Fact discovery ends __________.
                            January 14, 2020


     I)    The parties anticipate retained experts on the following subjects:
     The parties do not anticipate expert discovery at this time.

                                                                                   November 14, 2019
     Report from the Plaintiff’s expert retained under Rule 26(a)(2)(B) is due by _______________.
     Deposition of the Plaintiff’s expert shall be taken by ______________.
                                                            January 14, 2020

     Report from the Defendant’s expert retained under Rule 26(a)(2)(B) is due by _____________.
                                                                                     November 21, 2019
     Deposition of the Defendant’s expert shall be taken by ______________.
                                                               January 14, 2020

     (The parties must give serious thought to whether for this case (1) retained experts are
     necessary, or (2) need to be deposed. See Gregory P. Joseph, The Temptation to Depose Every
     Expert, 40 A.B.A. SEC. LITIG. 1 (2014); William Cirignani, The Case for Not Taking Defense
     Expert Depositions, 18 TRIAL JOURNAL 20 (Winter 2016)).

     J) Dispositive motions are due by ________
                                       February 13, 2020
                                                         (no later than 30 days after the close of fact
     discovery).
     K) The parties suggest the next status hearing with the Court be __________(must
                                                                      October 22, 2019 be on the
     Court’s regular status call held Tuesdays and Thursdays).
     L) Counsel may not stipulate to extend discovery deadlines, including for depositions,
     beyond the dates already set in this case management order.
                                                           2
          Case: 1:19-cv-03479 Document #: 27 Filed: 07/30/19 Page 3 of 3 PageID #:89

     M) These dates will not be amended absent a showing of good cause. The parties
     understand that with entry of this case management order, the deadlines set out in the
     order are governed by Fed. R. Civ. P. 16(b)(4), and requests for extensions require a
     showing of good cause under that Rule. Motions for extensions of time should be brought
     as soon as possible, but at a minimum before the cut-off date. Failure to do so does not
     demonstrate diligence, and runs the serious risk that the motion will be denied. See
     McCann v. Cullinan, 11 CV 50125, 2015 U.S. Dist. LEXIS 91362 (N.D. Ill. Jul. 14, 2015)
9Electronically Stored Information. Electronically stored information that can reasonably be
  anticipated to be relevant to the litigation will be preserved. When balancing the cost, burden,and
  need for electronically stored information, the Court and the parties will apply theproportionality
  standards embodied in Fed. R. Civ. P. 26(b)(1) and (b)(2)(B), as well as considerthe
  technological feasibility and realistic costs of preserving, retrieving, reviewing, andproducing
  electronically stored information. The parties and the Court will discuss and considerany
  appropriate DQGUHDVRQDEOHtechnologies that might further the goals of Fed. R. Civ. P. 1.
  Counsel should review the helpful information found at www.ediscoverycouncil.com, including
  the 7th Circuit Council on eDiscovery and Digital Information Model Discovery Plan.
9,Claims of Privilege or of Protection. The parties shall detail below any agreements reached for
   asserting claims of privilege or of protection as trial-preparation material after information is
   produced, including whether they seek entry of their agreement as an order under Fed. R. Evid.
    See Fed. R. Civ. P. 16(b)(3)(B)(iv) and 26(f).




             Absent any specific agreement reached by the parties, the following provisions will
   apply:
           1) The production of privileged or work-product protected documents, electronically
   stored information (“ESI”) or information, whether inadvertent or otherwise, is not a waiver of
   the privilege or protection from discovery in this case or in any other federal or state proceeding.
   This order shall be interpreted to provide the maximum protection allowed by Fed. R. Evid.
   502(d).
           2) Nothing contained herein is intended to or shall serve to limit a party’s right to conduct
   a review of documents, ESI or information (including metadata) for relevance, responsiveness
   and/or segregation of privileged and/or protected information before production.
   Signatures certify that this form was used as is and not retyped, the parties and counsel
   understand they cannot extend deadlines without a court order, any request to extend a
   deadline requires a showing of good cause under Fed. R. Civ. P. 16(b)(4), and failing to seek
   an extension before a deadline has passed does not establish good cause/diligence.

   PLAINTIFF(S) _____________________
                KAREN E. KNACK-TOMS                      DEFENDANT(S) ____________________
                                                                      JTM Capital Management, LLC


   By: _______________________________
       Nathan C. Volheim                                 By: ________________________________
                                                             Brendan H. Little


      Additional information may be included on separate sheets of paper attached to this order.
   Rev. 6/24/2019



                                                     3
